Case 9:19-cr-80056-RKA Document 33 Entered on FLSD Docket 06/11/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-80056-CR-ALTMAN

  UNITED STATES OF AMERICA,

         Plaintiff,
 v.

  YUJING ZHANG,

         Defendant.


 - - - - - - - - - - - - -I

                                       NOTICE OF FILING

         The United States hereby gives Notice that on the 11 111 day of.Tune 2019, the Government's

  Classified In Camera, Ex Parte Memorandum of Law and Motion for an Order Pursuant to Section

  4 of the Classified Information Procedures Act and Rule l 6(d)(l) of the Federal Rules of Criminal

  Procedure was filed under seal with the court pursuant to Title 18, United States Code Appendix,

  Section 4 and Federal Rules of Criminal Procedure 16(d)(l).            The cover sheet for that

  Memorandum is attached hereto as Exhibit 1.

                                                       Respectfully submitted,

                                                      ARIANA FAJARDO ORSHAN
                                                      UNITED STATES ATTORNEY

                                               By:    /s/ Michael R. Sherwin
                                                      MICHAEL R. SHERWIN
                                                      Assistant United States Attorney
                                                      Court No. A5501230
                                                      99 N.E. 4th Street, 8th Floor
                                                      Miami, Florida 33132
                                                      Telephone: 305-961-9067
                                                      Facsimile: 305-536-4675
                                                      Email: Michael.Sherwin@usdoj.gov
Case 9:19-cr-80056-RKA Document 33 Entered on FLSD Docket 06/11/2019 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 11 , 2019, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF.

                                                   /s/ Michael R. Sherwin
                                                   Assistant United States Attorney




                                               2
